Citation Nr: 1718722	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  10-21 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for polycystic kidney disease (PKD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is currently under the jurisdiction of the RO in Louisville, Kentucky.

In September 2016, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Veteran testified before the undersigned at a February 2017 Video Conference hearing.  The hearing transcript is of record.  

The Board notes that additional evidence has been associated with the claims file following the most recent supplemental statement of the case (SSOC), and that the Veteran has not waived consideration of that evidence by the AOJ.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to service connection for PKD.

The Veteran contends that his congenital PKD was aggravated during his active military service.  Specifically, he alleges that there were no symptoms or manifestations of his PKD prior to joining the military, but during service, as a result of his military occupational specialty (MOS) of field artillery cannoneer and associated military duties, which included heavy lifting, running, twisting and similar activities, he began to experience symptoms that at the time were diagnosed as back disorders, i.e. low back strain, mechanical low back pain, and also started experiencing hematuria (urinating blood).  He believes that these symptoms were actually manifestations of his PKD, which were misdiagnosed.  He also reported that it was not until approximately five to seven years after his discharge from the military that he was actually correctly diagnosed with kidney disease.  See February 2017 Video Conference hearing transcript.

Service treatment records show reports of a history of kidney trauma at age 14, including being stepped on by a horse, with complaints of flank pain, low back pain and hip pain, and tenderness over his kidneys, with no prior trauma and no clear etiological basis.  In December 1987, he reported a cracking sound in the right side of his hip while lifting.  1989 treatment records note hematuria.  He was diagnosed during service with low back pain and sciatica, mechanical low back pain, lower lumbar muscle strain to left side of spinal column, and lower back strain.  

Post-service treatment records show that the Veteran began experiencing bilateral flank pain in March 2004, and in May 2004, he began treatment with VA physician D.S., MD, and was diagnosed with PKD.  He was treated for symptoms of back and flank pain, hematuria (blood in his urine) off and on from 2004 to 2011, many times reported in conjunction with activities as a construction worker.

The Veteran has submitted statements from his VA treating physician, Dr. D. S. in support of his claim.  In his September 2008 statement, Dr. D.S. noted that he had treated the Veteran since May 2004, and that he had been definitively diagnosed with autosomal dominant polycystic kidnedy disease (ADPKD).  He noted further that ADPKD had a myriad of clinical manifestations, including urinary tract infection, gross hematuria, microhematuria, urolithiasis, systemic hypertension and renal insufficiency.  Furthermore, many patients with ADPKD experience sporadic as well as acute and chronic forms of flank and/or abdominal pain.  Dr. D.S. noted further that a review of the Veteran's service treatment records shows that from his earlier years of active duty service, including in December 1987, the Veteran experienced recurrent episodes of severe right-sided flank pain, which was not related to any form of traumatic injury or strain, and that he had multiple visits to sick call over several years of active duty service for complaints of bilateral flank/back/abdominal pain, at times accompanied by hematuria and urolithiasis highly suspected, which at the time did not have any clear etiological basis.  Dr. D.S. concluded that, in retrospect, ADPKD was the only likely primary cause, most likely from ruptured intrarenal cysts.  Dr. D.S. opined that the Veteran has ADPKD, manifested by chronic renal insufficiency, hypertension, recurrent flank/abdominal pain, microhematuria, gross hematuria, and urolithiasis, and his previously described symptoms were "clearly associated with [PKD] during his active military service."

In his December 2010 statement, Dr. D.S. noted that the Veteran's ADPKD caused him to suffer from acute and chronic pain syndromes involving his back, flanks and abdominal region, secondary to the disease process.  He noted further that with this disorder, the kidneys are markedly enlarged from innumerable cystic lesions, which over time have become progressively enlarged and increased in number, and which commonly rupture and hemorrhage inside the kidney and urinary collecting system, creating intense pain and macrohematuria.  He noted further that this cystic rupture in the Veteran was generally caused by lifting, pressure on the abdomen and a variety of back movements, and renal cysts may become infected or predispose to the passage of kidney stones, as was the case with the Veteran.  Dr. D.S. also noted that the Veteran's military treatment records document that during active duty he suffered frequent and recurrent pain (both acute and chronic) from ADPKD while participating in leadership roles that required special physical skills.  Dr. D.S. opined that the military physicians failed to appropriately diagnose the Veteran's ADPKD condition and associated complications and consequently, many of his military medical encounters carry the misdiagnoses of mechanical low back pain conditions or irritable/functional bowel syndrome.  Dr. D.S. also opined that since his discharge from the military, the Veteran's ADPKD condition has worsened, with more disabling pain-related complaints.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2016); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). 

VA's General Counsel has opined that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).

Further, controlling law dictates that a congenital defect is distinguished from a congenital disease in that "the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating.'"  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009). 

To date, no VA opinion has been provided as to whether the Veteran's polycystic kidney disease: (i) constitutes a congenital defect, and, if so, whether there is any additional disability due to a superimposed disease or injury during service; or (ii) whether it constitutes a congenital disease, and, if so, whether it was aggravated by his period of active service beyond the natural progression.  Answers to these distinct medical questions are required prior to appellate disposition.

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Then, schedule the Veteran for an examination with a VA examiner with the appropriate knowledge and expertise.  The claims folder must be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  The examiner is also to conduct all indicated tests.

Based on the examination, as well as information contained in the claims file, including this remand, the examiner should furnish an opinion as to the following:

(a) Did the Veteran's polycystic kidney disease preexisted his active service?

(b) Is the Veteran's polycystic kidney disease considered to be a "defect" or "disease" for VA purposes? 

In this regard, the examiner is to note that a congenital defect is defined as a condition that is more or less stationary in nature and a congenital disease is defined as a condition capable of improving or deteriorating. 

(c) If it is a congenital or development defect, explain whether it is at least as likely as not (50 percent probability or more) that there was a superimposed injury or disease in service that resulted in additional disability of the kidney. 

(d) If it is a disease, was it at least as likely as not aggravated (i.e., permanently increased in severity) during active service. 

(e) If so, was the increase in disability clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.

A complete rationale must be given for all opinions and conclusions expressed.  

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinions. If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, and the case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

